DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 12-17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chason et al. (5,912,738).
Claim 1
Chason et al. (5,912,738) discloses converting a laser (Fig. 4, Ref. Laser), which has a wavelength reflectable from the object (Fig. 4, Ref. 12), into a laser array that includes multiple beams separated from one another (Col. 2, lines 35-50); irradiating the laser array (See Fig. 4) to the object (Fig. 4, Ref. 12); and measuring the flatness of the object (Fig. 4, Ref. 12) using a reflected laser array (Fig. 4, Ref. 14) reflected from the object (Fig. 4, Ref. 12)(The deflection of the beams in this array after reflecting off the surface can be measured by the CCD ). 

    PNG
    media_image1.png
    248
    535
    media_image1.png
    Greyscale

Claim 2
 	Chason et al. (5,912,738) discloses measuring reflectivities by positions of the object (Fig. 4, Ref. 12) using the reflected laser array (Fig. 4, Ref. 14); and obtaining thicknesses by the positions of the object from the reflectivities (measuring the position of the curvature of the surface, therefore the measured curvature has a thickness).  
Claim 3
Chason et al. (5,912,738) discloses the measuring of the flatness of the object (Fig. 4, Ref. 12) further comprises measuring stresses by the positions of the object (Fig. 4, Ref. 12) using the reflected laser array (Col. 1, lines 16-31).  
Claim 4
 	Chason et al. (5,912,738) discloses comparing the stresses by the positions of the object (Fig. 4, Ref. 12) with stresses by positions of a reference object to obtain actual stresses by the positions of the object (The sensitivity to the radius of curvature is then determined by the resolution for the spotspacing measurement. For the CCD camera, the minimum .delta.d/d change is on the order of 0.02% which gives a maximum radius of curvature of approximately 10 km (when L is 1 m). Since the spacing d, the distance L, and the angle .phi. are known, it is a relatively simple calculation to find R. Having R, one can ).  
Claim 5
 	Chason et al. (5,912,738) discloses filtering (Fig. 4, Ref. pinhole) the laser before the converting of the laser into the laser array (See Fig. 4).  
Claim 6
 	Chason et al. (5,912,738) discloses the object (Fig. 4, Ref. 12) comprises a glass substrate or at least one layer on a glass substrate (determine the stress levels of the wafers; It is well known wafers have multiple levels of layers which include a glass substrate).  
Claim 7
 	Chason et al. (5,912,738) discloses a laser source (Fig. 4, Ref. laser) disposed over the object (Fig. 4, Ref. 12) to generate a laser having a wavelength reflectable from the object (Fig. 4, Ref. 12); an etalon interferometer (Fig. 4, Ref. 10) disposed between the object (Fig. 4, Ref. 12) and the laser source (Fig. 4, Ref. Laser) to convert the laser into a laser array to be irradiated to the object (Fig. 4, Ref. 12; Col. 2, lines 35-50); and an analyzer (Fig. 4, Ref. 14) disposed over the object (Fig. 4, Ref. 12) to measure the flatness of the object (Fig. 4, Ref. 12) using a reflected laser array reflected from the object (Fig. 4, Ref. 12; (The deflection of the beams in this array after reflecting off the surface can be measured by the CCD array detector 14, and a map of the curvature “flatness” of the surface 12 can be produced.).
Claim 12
 	Chason et al. (5,912,738) discloses the laser source (Fig. 4, Ref. Laser) is disposed at a position inclined to a surface of the object (Fig. 4, Ref. 12) along a first direction, and 3 SD-200702-TCDthe 
Claim 13
 	Chason et al. (5,912,738) discloses measuring reflectivities by positions of the object (Fig. 4, Ref. 12) using the reflected laser array (Fig. 4, Ref. 14); and obtaining thicknesses by the positions of the object from the reflectivities (measuring the position of the curvature of the surface, therefore the measured curvature has a thickness).
Claim 14
 	Chason et al. (5,912,738) discloses the measuring of the flatness of the object (Fig. 4, Ref. 12) further comprises measuring stresses by the positions of the object (Fig. 4, Ref. 12) using the reflected laser array (Col. 1, lines 16-31). 
Claim 15
 	Chason et al. (5,912,738) discloses comparing the stresses by the positions of the object (Fig. 4, Ref. 12) with stresses by positions of a reference object to obtain actual stresses by the positions of the object (The sensitivity to the radius of curvature is then determined by the resolution for the spotspacing measurement. For the CCD camera, the minimum .delta.d/d change is on the order of 0.02% which gives a maximum radius of curvature of approximately 10 km (when L is 1 m). Since the spacing d, the distance L, and the angle .phi. are known, it is a relatively simple calculation to find R. Having R, one can then calculate the stress in the surface by the teachings of the Flinn et al. article mentioned above.).  
Claim 16

Claim 17
 	Chason et al. (5,912,738) discloses the object (Fig. 4, Ref. 12) comprises a glass substrate or at least one layer on a glass substrate (determine the stress levels of the wafers; It is well known wafers have multiple levels of layers which include a glass substrate).
Claim 20
Chason et al. (5,912,738) discloses the laser array includes an n by m array of separated beams, wherein n and m are positive integers greater than 1 (Col. 3, lines 13-38).

Allowable Subject Matter
Claims 18-19 are allowed over the prior art of record.
5. 	Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6. 	The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 8, the prior art fails to disclose or make obvious the laser source is disposed at a position different from a position of the object such that the laser source is disposed in a second vertical direction that is substantially parallel with a first vertical direction that passes through the object, and the laser source generates the laser along the second vertical direction, and in combination with the other recited limitations of claim 7. Claims 9-11 would be allowed by the virtue of dependency on claims 7, 8.
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Remarks, filed 2/23/2022, with respect to the rejection(s) of claim(s) 1-7 under USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Chason et al. (5,912,738). Upon further searching the prior art of Chason et al. (5,912,738) further reads on claims 7, 12-17 with the prior art failing to show that the laser source is disposed at a position different from a position of the object such that the laser source is disposed in a second vertical direction that is substantially parallel with a first vertical direction . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/            Primary Examiner, Art Unit 2886                                                                                                                                                                                            	March 30, 2022